Title: From Alexander Hamilton to Caleb Swan, 24 April 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. April 24th. 1800
          
          I have just received your two letters of the twenty first and twenty second instants.
          The fact stated in Lieutenant Boote’s letter had been even communicated to me by General Wilkinson himself—But as a Pay Master had been appointed for the third regiment with the sanction of the S of War I do not think the appointment of Lieutenant Boote will be confirmed. However Nevertheless as the credit of the government and the military service in that quarter may suffer from the bills being protested, it is my opinion that it will be proper in you to pay them—I shall am accordingly be ready to give my sanction to the measure—
          Caleb Swan Esr. PM General
        